ON MOTION TO CERTIFY QUESTION

ORFINGER, J.
Following the issuance of our opinion in this case, Appellant, Brenton McNeil, moved for certification of a question of *662great public importance. We grant the motion and certify the following question to the Florida Supreme Court in accordance with Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v) as one of great public importance:
ARE THE COSTS IMPOSED PURSUANT TO SECTIONS 938.085, 938.08, AND 938.10, FLORIDA STATUTES (2006), ASSESSED “PER CASE” OR “PER COUNT”?
QUESTION CERTIFIED.
SAWAYA and PALMER, JJ., concur.